Title: To Thomas Jefferson from Pierpont Edwards, 16 December 1800
From: Edwards, Pierpont
To: Jefferson, Thomas



Sir,
Rye Decr 16–1800

At the request of the bearer, Major Wm. Munson, I take the liberty to inform you, that he is a very worthy meritorious officer, who served, thro the revolution, in our late army—He always has been a firm, but oppressed republican, of a very fair unblemished character. The character in which he will appear before you, delivering the votes of Connecticutt, might present to your apprehension a different man—Permit me, Sir, to congratulate myself and my Countryman on the success of the efforts of republicans. I am very respectfully
your Obed Serv

Pierp Eewards

